Fourth Court of Appeals
                                          San Antonio, Texas

                                     MEMORANDUM OPINION
                                              No. 04-13-00625-CV

                  IN RE FEDERAL DEPOSIT INSURANCE CORPORATION,
                            As Receiver for First National Bank 1

                                       Original Mandamus Proceeding 2

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: November 6, 2013

PETITION FOR WRIT OF MANDAMUS DENIED

           On September 13, 2013, relator First National Bank filed a petition for writ of mandamus

and motion for emergency stay. On September 17, 2013, this court issued an order granting the

requested emergency stay and requesting a response to the petition for writ of mandamus. The

court has considered the petition for writ of mandamus and the responses filed on behalf of the

real parties in interest and is of the opinion that relator is not entitled to the relief sought.

Accordingly, the petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a). The

emergency stay previously ordered by this court is lifted.

                                                           PER CURIAM


1
  Federal Deposit Insurance Corporation, as Receiver for First National Bank is substituted as relator in this original
proceeding initially filed by First National Bank.
2
  This proceeding arises out of Cause No. 2009-CI-05744, styled Gregory Halprin, et al. v. First National Bank, et
al., pending in the 438th Judicial District Court, Bexar County, Texas, the Honorable Gloria Saldaña presiding.